DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 07/01/2021 has been considered.  

Allowable Subject Matter
Claims 12-20 are allowed. 
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior arts of reference fail to teach wherein said in the claims:
8.    “ wherein, when the at least one IC includes the touch sensor IC and the display-driving IC, the touch sensor IC is configured to identify the touch-sensitive period based on information received from at least one of the display-driving IC or a timing controller” 
9.    “at least one blocking electrode disposed on the second substrate to cover at least some of the plurality of traces when viewed from above”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0292930) “Lee” in view of Ding et al. (2018/0203569) “Ding”, and further in view of Luo et al. (2018/0348922) “Luo”.	

	As of claim 1, Lee teaches
 An electronic device comprising: 
a first substrate (102 Fig.9);
a plurality of thin film transistors (TFTs) (174 Fig.9) disposed on the first substrate (102 Fig.9) and a plurality' of pixel electrodes (172 Fig.9) connected to the plurality' of TFTs, respectively (see Fig.9);
a second substrate (108 Fig.9) disposed above the first substrate (102 Fig.9); 
a ground layer disposed under the first substrate (106 Fig.9); and 

apply a touch-driving signal to each of the plurality of touch electrodes during a touch-sensitive period ([0036] teaches generation of an alternating force capacitance-exciting signal Vp during a force sensing, and transmits the force capacitance-exciting signal Vp to the force sensing electrode 118 corresponding to the selected touch sensing electrode TE04, and receives a force sensing signal Vc2 from the corresponding force sensing electrode 118 for force sensing), and
apply a driven shield signal having an amplitude equal to an amplitude of the touch-driving signal to the ground layer during the touch-sensitive period ([0036] teaches generation of a shielding signal Vp1 with same phase as that of the force capacitance-exciting signal Vp, and transmit the shielding signal Vp1 to the common  electrode layer 106, for shielding noise interference from the thin film transistor substrate 102).
Lee Fails specifically teach wherein said:
a plurality of touch electrodes disposed between the first substrate and the second substrate and configured to detect a touch position; 
at least one integrated circuit (IC) configured to.
However Ding teaches wherein said 
a plurality of touch electrodes (10 Fig.1) disposed between the first substrate (02 Fig.1) and the second substrate (03 Fig.1) and configured to detect a touch position ([0058]); 
at least one integrated circuit (IC) [0058] configured to. 

Lee as modified by Ding Fails specifically teach wherein said:
wherein the at least one IC is further configured to apply a ground voltage to the ground layer during a display period.
However, Luo teaches
wherein the at least one IC is further configured to apply a ground voltage to the ground layer during a display period ([0032]).
Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date to combine Lee as modified by Ding’s apparatus with the teaching of Luo as shown above, since this is an obvious choice of engineering.
As of claim 3, Ding teaches
wherein the at least one IC is further configured to apply a plurality of signals for displaying an image through a plurality of gate lines and a plurality of data lines connected to the plurality of TFTs during a display period ([0071], [0072], Fig.9).
As of claim 4, Ding teaches

As of claim 5, Lee teaches
wherein the at least one IC is further configured to maintain a voltage applied to the plurality of touch electrodes substantially at 0 volts (V) during the display period ([0015], [0017], teaches the first IC inputs a fixed voltage signal to the touch electrodes through the touch electrode wirings), wherein it would be obvious to set the fixed voltage a 0 volts. 
As of claim 6, Lee teaches 
wherein the driven shield signal has a phase that is equal to a phase of the touch-driving signal and has the amplitude of the touch-driving signal, or a signal having a form of a constant function having the amplitude as the touch-driving signal ([0036] teaches generation of a shielding signal Vp1 with same phase as that of the force capacitance-exciting signal Vp, and transmit the shielding signal Vp1 to the common  electrode layer 106, for shielding noise interference from the thin film transistor substrate 102).
As of claim 7, Lee teaches
the electronic device of claim 1, wherein the at least one IC includes a touch sensor IC and a display-driving IC, or is a touch-and-display driver IC (TDDI) ([0015] teaches display device that comprises ICs that input a drive signal to the touch electrodes), wherein Ding’s ICs have the same functions as ICs claimed above.
As of claim 11, Lee teaches
wherein each of the plurality of pixel electrodes (172 Fig.9) includes an organic light emitting diode (OLED) (162 Fig.9).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628